Deny and Opinion Filed February 25, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00143-CV

                   IN RE REBECCA O'SULLIVAN, Relator

          Original Proceeding from the 254th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-21-09410

                         MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                            Opinion by Justice Garcia

      Before the Court is relator’s February 22, 2022 petition for writ of

mandamus.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and record, we conclude relator has

failed to demonstrate an entitlement to mandamus relief.




                                     Page 1 of 2
       Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a).




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE
220143F.P05




                                   Page 2 of 2